Citation Nr: 1226701	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-43 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left wrist fracture.

4.  Entitlement to service connection for arthritis of the bilateral knees.

5.  Entitlement to service connection for arthritis of the bilateral feet.

6.  Entitlement to service connection for arthritis of the bilateral hips.

7.  Entitlement to service connection for arthritis of the back.

8.  Entitlement to service connection for carpal tunnel syndrome of the right hand.

9.  Entitlement to a rating higher than 10 percent for the service-connected ulnar neuropathy of the left hand.

REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972 and from July 1991 to July 1992.  During the intervening period he served almost continuously in the Army Reserve

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The rating decision on appeal denied reopening of previously-denied claims of service connection for bilateral hearing loss and tinnitus and accordingly characterized those claims as being "new and material" issues.  However, the rating decision that originally denied service connection for those disorders is not available in the reconstructed claims file or in Virtual VA.  Because the record does not show when and why the claims were originally denied, it is impossible to determine whether the prior rating decision is final or exactly what new evidence would be material toward reopening these claims.  The Board will accordingly consider these two issues as original claims for service connection, to be considered on the merits.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in May 2012; a transcript of his testimony is of record.

During and after the Travel Board hearing cited above the Veteran's representative has submitted additional evidence directly to the Board in the form of private medical records and additional argument supporting the benefits claimed.  This correspondence was accompanied by a waiver of original RO jurisdiction, and the Board had accepted these documents for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).


FINDINGS OF FACT

1.  The Veteran has some right ear hearing loss, but not to the degree constituting a hearing loss disability under VA criteria.  

2.  Left ear hearing loss disability is as likely as not related to service.

3.  Tinnitus is not etiologically related to service.

4.  The Veteran did not fracture his left wrist in service.

5.  Arthritis of the bilateral feet, knees, hips and/or feet was not manifested during service or to a compensable degree within one year of discharge from service, and the disorders are not etiologically related to service.

6.  Arthritis of the back was not manifested during service or to a compensable degree within one year of discharge from service, and the disorder is not etiologically related to service.

7.  Carpal tunnel syndrome of the right hand is not etiologically related to service.

8.  The Veteran is left-handed.

9.  Ulnar neuropathy of the left hand is manifested by mild incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  With resolution of the doubt in favor of the Veteran, left ear hearing loss is due to or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus is not due to or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Residuals of left wrist fracture are not due to or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Arthritis of the bilateral knees is not due to or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Arthritis of the bilateral feet is not due to or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  Arthritis of the bilateral hips is not due to or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 
7.  Arthritis of the back is not due to or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

8.  Carpal tunnel syndrome of the right hand is not due to or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

9.  The criteria for a rating higher than 10 percent for ulnar neuropathy of the left hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.7124, Diagnostic Code 8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In regard to the claims for service connection, complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran prior to issuance of the rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided notice of the elements required to establish entitlement to increased rating for a service-connected disability prior to the rating decision.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's complete service treatment records (STRs) are not available, and were presumably destroyed by a fire at the National Personnel Records Center (NPRC).  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Review of the file shows the RO satisfied this duty, to include advising the Veteran of such unavailability and asking him to provide any records in his own possession.  See Memorandum dated in February 2010 describing the efforts made by the RO to obtain records from alternative sources.     

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim and also introduced additional documents for inclusion into the evidence already of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the Veterans Law Judge asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and also directed at developing the Veteran's history of symptoms for consideration of service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  

The RO has obtained post-service VA treatment records; the Veteran has identified no non-VA medical providers who might have treatment records that could be relevant to the issues on appeal.  The Veteran has been afforded appropriate VA examination regarding the issues adjudicated below.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Certain chronic disabilities, such as arthritis and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, or continuity of symptomatology establishes the disease was incurred in service.  38 C.F.R. § 3.303(b),(d).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   When, as here, service records have been lost or destroyed while in government custody, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service connection for bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran served on active duty from November 1969 to February 1972 and from July 1991 to July 1992.  STRs from those periods are not available.  The file contains a service audiological evaluation dated in July 1992 that is contemporaneous with his separation date.  This showed puretone thresholds in decibels in the right ear of 15, 20, 15, 25, 25 at 500, 1000, 2000, 3000 and 4000 hertz respectively.  The left ear revealed puretone thresholds in decibels of 20, 25, 20, 15, 30 at 500, 1000, 2000, 3000 and 4000 hertz respectively.  The diagnosis was mild high frequency hearing loss.  

The file also includes a self-reported Report of Medical History dated in May 1993, performed in conjunction with Reserve Component examination but within one year of discharge from active service, in which the Veteran endorsed history of hearing loss.

A December 2007 letter from Dr. Gerald Moritz, a private otolaryngologist, states the Veteran presented complaining of decreased hearing and tinnitus for many years.  The Veteran reported having been in the military for 25 years and having had significant noise exposure, especially during Desert Storm.  Clinical examination of the ears was normal, but the Veteran would be referred for an audiogram.

Thereafter, the Veteran had an audiological evaluation by HearUSA in January 2008; the audiogram is not interpreted, but the graph on which it is recorded shows puretone thresholds in decibels in the right ear of 15, 25, 25, 25, 30 at 500, 1000, 2000, 3000 and 4000 hertz respectively.  The left ear showed puretone thresholds in decibels of 15, 25, 30, 25, 35, at 500, 1000, 2000, 3000 and 4000 hertz respectively.  No diagnosis is recorded.  However, an endorsement by Dr. Moritz dated in January 2007 [sic] states the audiogram showed a slight asymmetry in high frequencies but was surprisingly good considering the degree of his reported hearing difficulty, and hearing loss was fairly minimal.  Due to the asymmetry, it was recommended that the Veteran get an MRI scan to look for the presence of an acoustic tumor.   

 During an informal conference with the RO in March 2010 the Veteran asserted he was basing his claim for hearing loss and tinnitus on service during Desert Storm during which his office was located on an Air Force base and he was exposed to the noise of jet engines.  

The Veteran had a VA audiological evaluation in July 2010.  The audiologist recorded that the Veteran's results on audiological evaluation, as provided by the Veteran, did not correlate to his abilities in everyday conversation.  Accordingly, some tests were repeated and reviewed for variability of responses; variability of responses was indeed found, as well as a discrepancy between intertest agreement.  The audiologist stated this is indicative of a functional hearing loss indicating the Veteran misrepresented his hearing.  Although the Veteran was pleasant in demeanor, because of his lack of cooperation the test results were not reliable, further testing was halted and the scores were not reported.

The Veteran had a VA-contracted audiological evaluation in February 2012 in which he reported civilian jobs that included working at a carburetor company, delivering supplies, cleaning up in a store, working in a company that shipped goods and driving for a hospital.  Since discharge from service in 1994 the Veteran had been working for the post office.  The Veteran stated that during Desert Storm he was stationed at a base next to jet aircraft.  The Veteran endorsed tinnitus since the mid-1980s.  Audiological evaluation showed hearing loss disability within the criteria of 38 C.F.R. § 3.385 for the left ear, but not for the right ear; the audiologist diagnosed sensorineural hearing loss (SNHL) for both ears.  The audiologist stated it was not possible to provide an opinion regarding a relationship between current hearing loss and tinnitus without resorting to mere speculation, because only partial service records were available for review.  
 
The Veteran testified before the Board in May 2012 that during Operation Desert Storm he was stationed at Abdul-Aziz Air Base near the flightline; when the jets took off his shack would rumble and the occupants had to cover their ears.  Missions were typically flown multiple times per day, most days of the week.  Ear plugs were provided but not used, lost or inadequate.  In regard to tinnitus, the Veteran testified he noticed ringing in his ears while he was on active duty but nothing was ever diagnosed.  He continues to have intermittent tinnitus.

On review of the evidence above, the Board finds the Veteran's left ear hearing loss was as likely as not related to active service.  The Veteran reported acoustic trauma during service, and his report of hearing loss in February 1993, within a year of his discharge from active service, leads to a conclusion that he had hearing loss to at least some degree during service.  An examining VA audiologist was unable to provide an opinion regarding a relationship between diagnosed SNHL and service because the Veteran's STRs are not available, but SNHL is consistent with acoustic trauma.  Finally, records from Dr. Moritz, an otolaryngologist, do not show hearing loss to be due to aging or other intercurrent cause.

In regard to tinnitus, the Veteran testified before the Board that tinnitus began during service, but he informed the VA audiologist in February 2012 that the disorder began in the mid-1980s, which is between his two periods of active service.  There is no medical opinion associating tinnitus in the 1980s with the Veteran's first period of service, which ended in February 1972.  In that regard, VA has not conceded combat-related noise exposure in Vietnam; the Veteran was granted service connection for posttraumatic stress disorder (PTSD) due to fear of enemy action, not due to personal participation in combat.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's testimony of tinnitus beginning during Desert Storm to be not credible, as it is inconsistent with his assertion to the VA audiologist that symptoms began in the mid-1980s.  

In sum, the Veteran does not have right ear hearing loss that constitutes a disability for which service connection can be considered.  The Veteran's left ear hearing loss is at least as likely as not etiologically related to service, but tinnitus is not. 

The benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.

Service connection for residuals of a left wrist fracture

The Veteran served on active duty from November 1969 to February 1972 and from July 1991 to July 1992.  STRs from those periods are not available.  

The file includes a self-reported Report of Medical History dated in May 1993, performed in conjunction with Reserve Component examination but within one year of discharge from active service, in which the Veteran denied a history of broken bones.  

Treatment records received from Dr. Brent Stromberg show the Veteran had no complaints regarding the left arm or wrist until February 2002, when he began to experience pain that was shown to be due to carpal collapse.  X-rays of the left hand and wrist in July 2002 showed no fracture but noted degenerative changes.  The Veteran underwent surgery in September 2002 for complex arthroplasty of the left wrist.  He was noted in May 2003 as having been unable to work from September 2002 to January 2003 due to the surgery.  Thereafter, he reinjured himself in a fall in September 2003 and was fitted with a wrist splint in October 2003; the medical certification stated the Veteran was  unable to  use the left wrist due to possible hairline fracture versus possible continuation of arthritis (however, an X-ray in September 2003 showed no evidence of fracture or dislocation).  In December 2003 the medical diagnosis was left wrist carpal tunnel syndrome.  In August 2004, the Veteran once again injured the wrist, this time while moving a refrigerator.  An X-ray in February 2006 showed an impression of status post fall and status post old injury and surgery.  

The Veteran was examined at the emergency room of Missouri Baptist Medical Center in May 2009, having presented complaining of chills and fever.  Examination of the extremities was normal, with normal range of motion.

The Veteran presented to the VA PCC in February 2010 for a scheduled visit.  He had no musculoskeletal complaints (denied weakness or pain).  Examination showed no obvious joint swelling or deformities.  

During an informal conference with the RO in March 2010 the Veteran asserted he had surgery in 2002.

The Veteran testified before the Board in May 2012 that he did not remember having fractured his wrist in service, but remembered developing left wrist pain during service and being subsequently informed of bone degeneration in that wrist.  

On review of the evidence above, the Board can find no evidence that the Veteran broke his wrist in service, and in fact the Veteran denied a history of broken bones in his post-service Report of Medical History.  The Veteran was unable during testimony to recall having broken his wrist during service, so lay evidence does not show the underlying injury.

The Veteran is shown to have carpal tunnel syndrome of the bilateral wrists, but this is not a service-connected disorder.  The Veteran also had several traumatic injuries to the left wrist after service, one of which was characterized as a hairline fracture, but there is no X-ray indication of record of a current left wrist fracture or old fracture.  

Where service medical records were destroyed, the veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran does not assert having broken his wrist during service and specifically testified he did not recall having done so.  The Board concludes that there is no medical or lay evidence showing a fractured left wrist during service, and if follows that any residuals of such a fracture are not subject to service connection.

In cases where records were presumed destroyed while in custody of the government, case law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision.   Ussery v. Brown, 8 Vet. App. 64 (1995).  The Board has carefully considered the benefit-of-the-doubt rule in this case, but the evidence preponderates against the claim and the benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


Service connection for arthritis of the bilateral knees, feet and hips 

The Veteran served on active duty from November 1969 to February 1972 and from July 1991 to July 1992.  STRs from those periods are not available.  

Thereafter, in a self-reported Report of Medical History dated in May 1993, the Veteran denied history of arthritis/rheumatism/bursitis, deformity of the bones or joints, lameness, painful or "trick" shoulder or elbow, "trick" or locked knee or foot trouble.

The file includes a Statement of Medical Examination and Duty Status dated in July 1993 showing that while attending Military Occupational Specialty Qualification (MOSQ) at Fort Hood, Texas (apparently in the performance of ACDUTRA) the Veteran was treated for back injury after jumping or falling off the back of a truck.  The Veteran stated that his right knee gave out at the time, but he made no complaint of knee pain, nor is there any indication of pain in the feet or hips.

The Veteran was examined at the emergency room of Missouri Baptist Medical Center in May 2009, having presented complaining of chills and fever.  Examination of the extremities was normal, with normal range of motion.  Examination of the back was normal, without tenderness; the report is silent in regard to the hips or feet.

During an informal conference with the RO in March 2010 the Veteran asserted his arthritis had come on over time.

Treatment records received from Dr. Steven Baak show the Veteran was treated in May 2010 for what was characterized as mild rheumatoid arthritis of the hands and mild arthritic changes of the knees.  The Veteran had complained of joint pain over the entire body, and specifically of pain and swelling in the bilateral knees, pain in the back and the bilateral wrists, and stiffness of the upper extremities; there is no record of complaint regarding the feet or the hips.  The Veteran reported a longstanding history of pain in the bilateral elbows, radiating into the arms, with onset during Operation Desert Storm.  Examination of the knees showed swelling, warmth, crepitus, instability and limitation of motion.  Examination of the hips showed tenderness and limitation of motion.  Examination of the feet showed pes planus, swelling and tenderness of the ankles, onycholosis, tinea pedis, plantar fascia, post tibial tendonitis, metatarsophalangeal tend/deformity, hammertoes, hallux limitus valgus, and tinels at the medial ankle.  In relevant part the clinical diagnosis was polyarthritis, degenerative joint disease (DJD) of the knee, tenosynovitis and hallux limitus. 

An August 2011 treatment note from SSM Neuroscience states the Veteran has a family history of rheumatoid arthritis.

The Veteran presented to the VA PCC in September 2011 for follow-up of his depression.  The record is silent in regard to any current complaints relating to the knees, hips or feet, and physical examination simply noted the musculoskeletal system to be intact.

The Veteran testified before the Board in May 2012 that he believes his hip problems are related to his back condition because, although he was not aware of having injured his hips at the same time he injured his  back (which he believed to be during ACDUTRA in 1986) his hips had worsened at the same pace as his back.  The Veteran has no idea whether his knee condition is related to the back disorder or developed independently; he remembers having fallen on several occasions in Vietnam while escaping rocket fire but he did not seek treatment at the time.  He has no recollection of a specific event in service involving the feet, but recalls his feet bothered him during basic training; he first sought treatment by a podiatrist in the 1990s, after his discharge from service. 

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have diagnosis of "polyarthritis," which is generally understood to mean rheumatoid arthritis.  See Stedman's Medical Dictionary, 27th ed., pg. 1419.  He is also shown to have DJD of the knees, although there is no X-ray evidence of DJD in the feet or hips.  Accordingly, the first element of service connection - medical evidence of a disorder - is met.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case there is no evidence whatsoever showing that the Veteran's polyarthritis or his DJD of the knee are related in any way to service, and in fact in February 1993, within the first year after discharge from service, the Veteran specifically denied history of arthritis or joint pain.

There is no probative evidence of any specific traumatic injuries to the knees, feet or hips during service, nor has the Veteran asserted such traumatic injuries through lay evidence.  It follows that any arguable traumatic arthritis of those joints is not related to injury during service.

Finally, "polyarthritis" (rheumatoid arthritis) is not shown as related to service.  The Veteran denied arthritis/rheumatism after service in 1993, and is shown to have a family history of the disorder.  Accordingly, there is no indication that polyarthritis was incurred in service or otherwise related to service.

Based on the evidence and analysis above the Board has found the criteria for service connection for arthritis of the bilateral feet, knees and hips are not met.  Accordingly, the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Service connection for arthritis of the back

The Veteran served on active duty from November 1969 to February 1972 and from July 1991 to July 1992.  STRs from those periods are not available.  

Thereafter, in a self-reported Report of Medical History dated in May 1993 executed in conjunction with a Reserve Component physical examination that is otherwise not of record, the Veteran denied history of arthritis or recurrent back pain.

As noted above, the file includes a Statement of Medical Examination and Duty Status dated in July 1993 showing that while attending MOSQ at Fort Hood (apparently in the performance of ACDUTRA) the Veteran was treated for back injury after jumping or falling off the back of a truck.  The clinical impression was "muscle strain" and the disability was expected to result in temporary, not permanent, disability.  There was no observed head trauma and no tingling or numbness in the extremities.  The Veteran was returned to duty status immediately.

The Veteran was examined at the emergency room of Missouri Baptist Medical Center in May 2009, having presented complaining of chills and fever.  Examination of the back showed no tenderness and normal inspection.

The Veteran presented to the VA PCC in February 2010 for a scheduled visit.  He had no musculoskeletal complaints (denied weakness or pain).  Examination showed the Veteran to walk with normal gait with no obvious joint swelling or deformities.  

During an informal conference with the RO in March 2010 the Veteran asserted he had no back treatment after the July 1993 injury during Reserve Component duty cited above.

Treatment records received from Dr. Steven Baak dated in May 2010 show the Veteran complained of joint pain over the entire body, to include the back and other joints.  Examination of the thoracic spine showed kyphosis, scoliosis and spinous process tenderness; examination of the lumbar spine showed limitation of motion, tender paraspinous muscles and straight leg raising positive below the knee.  In relevant part the clinical diagnosis was polyarthritis and back pain.

An August 2011 treatment note from SSM Neuroscience shows the Veteran was shown on MRI to have DDD with loss of disc space height at the L4-5 level and milder disc desiccation at the L3-4 and L5-S1 levels; there was facet arthropathy at all levels, with varying degrees of disc protrusion, bulging and stenosis.

The Veteran presented to the VA PCC in September 2011 for follow-up of his depression.  During interview he reported having had sciatic surgery by a private provider during the previous month.  Physical examination simply noted the musculoskeletal system to be intact and no focal neurological deficits.  The clinical impression was low back pain/laminectomy.  

The Veteran testified before the Board in May 2012 that during service in 1986 he fell off a truck during a training exercise; he was treated by a civilian provider, who gave him aspirin and sent him home.  This was in Fort Leonard Wood (Missouri) or Granite City during Reserve duty; the Veteran could not remember if this was in conjunction with a two-week exercise (ACDUTRA) or weekend training (INACDUTRA).  For several years after the accident he managed his back pain by taking his wife's prescription pain medications.  Since that event he continued to have intermittent back pain, and recently developed sciatica.     

On review of the evidence above, the Board notes the Veteran is diagnosed with DJD and DDD of the lumbosacral spine.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

In this case the Veteran clearly did not have arthritis of the back, or even recurrent back pain, during active service, as demonstrated by his Report of Medical History in May 1993.  The question before the Board is whether his claimed arthritis of the back is etiologically related to the injury during ACDUTRA in July 1993.  For the reasons cited below, the Board has concluded it is not.

First, the Board notes that the July 1993 Statement of Medical Examination and Duty Status shows on its face that the Veteran's fall was a minor injury, acute and transitory.  The clinical impression was "muscle strain" and there was no observed tingling or numbness in the extremities consistent with a spinal injury.  The Veteran was returned to duty status immediately, and the disability was noted as expected to result in temporary, not permanent, disability.  There is no indication of a subsequent official Line of Duty Investigation or other official determination that a chronic injury of the back was incurred during ACDUTRA.  There is also no medical evidence or opinion whatsoever associating the current DJD and DDD of the spine with the ACDUTRA back strain.

To the degree that the Veteran asserts his back symptoms have been chronic since the injury during ACDUTRA, such assertions are inconsistent in several ways.  First, the Veteran testified during his hearing regarding a 1986 ACDUTRA accident at Fort Leonard Wood, Missouri, with subsequent chronic symptoms, which is belied by his May 1993 Report of Medical History denying history of back pain; this account casts doubt on his credibility regarding the July 1993 incident at Fort Hood.  Further, treatment records through February 2010 essentially show the Veteran making no complaint during examination of any back pain, which is inconsistent with his testimony of having had chronic back pain requiring narcotic pain relievers.

The earliest evidence of diagnosed DJD or DDD occurs in Dr. Baak's May 2010 treatment note, which is almost 20 years after the ACDUTRA back strain.  The Board acknowledges at this point that  symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; see Savage v. Gober, 10 Vet. App. 488, 496 (1997).    However, the passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As the Board has found the Veteran's account of chronic symptoms since 1993 is not credible, the extensive period between 1993 and medical evidence of treatment constitutes evidence against the claim.

Based on the evidence and analysis above the Board has found the criteria for service connection for arthritis of the back are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Service connection for carpal tunnel syndrome of the right hand

The Veteran served on active duty from November 1969 to February 1972 and from July 1991 to July 1992.  STRs from those periods are not available.  

The file includes a self-reported Report of Medical History dated in May 1993, performed in conjunction with Reserve Component examination but within one year of discharge from active service, in which the Veteran denied bone or joint deformity, arthritis/bursitis/rheumatism or neuritis.  

X-ray of the radial carpal joints in October 2007 showed arthritis in the bilateral wrists, with the left being worse than the right.  Thereafter, in November 2007 the Veteran underwent electromyography (EMG) and nerve conduction studies of the bilateral upper extremities at The Imaging Center that showed right median nerve entrapment syndrome consistent with carpal tunnel syndrome (CTS) of moderate degree.  

The Veteran presented to the VA PCC in February 2010 for a scheduled visit.  He had no musculoskeletal complaints (denied weakness or pain).  Examination showed no obvious joint swelling or deformities, and neurological examination was unremarkable.

The Veteran had a VA examination of the peripheral nerves in February 2012.  Although the focus of the examination was evaluation of the service-connected left ulnar nerve disability, the examiner noted severe constant pain and numbness and moderate paresthesias/dysesthesias in the right upper extremity.  Muscle strength in the right elbow and wrist, grip strength and pinch strength were all normal but Phalen's sign and Tinel's sign were positive bilaterally.  The examiner indicated the Veteran had shown mild incomplete paralysis of the bilateral radial and median nerves (compatible with CTS).

The Veteran testified before the Board in May 2012 that he had recently had carpal tunnel release surgery.  He remembered having right hand problems in 1992 while moving furniture in service and complaining about it at the time of his separation.  

On review of the evidence above, the Board finds that service connection for CTS of the right hand is not warranted.  Although the Veteran now asserts he had a right hand injury prior to discharge from service in 1992, he specifically denied current symptoms in the Report of Medical History in May 1993.  

The Board also notes that although the file contains extensive treatment records regarding CTS of both hands, there is nothing therein suggesting a relationship between CTS of the right hand and any accident, injury or circumstance of service.  The Veteran has also not articulated any cogent theory as to how his current CTS may be related to service.   

Based on the evidence and analysis above the Board has found the criteria for service connection are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Evaluation of Service-Connected Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Diseases of the Peripheral Nerves are rated under 38 C.F.R. § 4.124a as either "complete" or "incomplete" paralysis of a specific nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with that nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.   

Ulnar neuropathy is rated under the criteria of Diagnostic Code (DC) 8516, which distinguishes between the dominant (major) and non-dominant (minor) extremity; in this case the Veteran is shown to be left-handed so the criteria for the major extremity apply.

Under the criteria of DC 8516 for the major extremity, a rating of 60 percent is assigned for complete paralysis of the ulnar nerve (defined as "griffin claw" deformity due to flexor contraction of right and little fingers; atrophy very marked in dorsal interspace and thenar imminences; loss of extension of ring and little fingers; cannot spread the fingers, or reverse; cannot adduct the thumb; flexor weakened).  A rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 30 percent is assigned for moderate incomplete paralysis.  A rating of 10 percent is assigned for mild incomplete paralysis.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath, 1 Vet. App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

(As noted above, the Veteran has a long history of comorbid left arm nonservice-connected carpal tunnel syndrome since February 2002 with surgery in September 2002; he also had subsequent reinjury of the left wrist in September 2003 and August 2004.)

The instant claim for increased rating was received in August 2007.

The Veteran had a VA examination of the peripheral nerves in October 2007 in which the examiner noted the Veteran to be currently working full-time as a letter carrier for the Postal Service.  The Veteran denied any recent falls, fractures or surgeries on his left elbow.  The Veteran was recently informed he had some type of bone degeneration in the left wrist, but this was not involved in the left ulnar nerve distribution.  The Veteran stated he had intermittent numbness and tingling at the left fourth and fifth fingers; sometimes at night he would hold the left arm extended over his head, which would help alleviate such numbness.  The Veteran sometimes thought his grip was not as strong as it should be.  He denied loss of functional range of motion (ROM) of the elbow and denied crepitus.    

On examination the Veteran had full, painless ROM of the elbow.  There was no crepitus and no visible deformity or swelling.  In specific regard to the left ulnar nerve, there was a very minimal and intermittent positive response for numbness and tingling, but this was not consistent.  There was no intrinsic atrophy; grip strength was full and the ability to make a fist was unimpaired.  The Veteran had good opposed active motor strength testing at muscle group XI of the left hand and especially the abductor digiti minimi, which is supplied completely by the ulnar nerve as far as motor function.  No deficit was found on strength testing.  The examiner's diagnosis was mild and intermittent ulnar neuritis of the left upper extremity.

In November 2007 the Veteran underwent electromyography (EMG) and nerve conduction studies of the bilateral upper extremities at The Imaging Center.  Motor nerve study of the ulnar nerve showed the left elbow to be slightly lower than the right extremity; sensory nerve study was also very slightly lower in the left than the right.  EMG study was normal throughout.  

The Veteran was examined at the emergency room of Missouri Baptist Medical Center in May 2009, having presented complaining of chills and fever.  Examination of the extremities was normal, with normal range of motion.  Neurological examination was also normal, with motor exam equal bilaterally and sensory examination normal to light touch.

The Veteran presented to the VA PCC in February 2010 for a scheduled visit.  He had no musculoskeletal complaints (denied weakness or pain).  Examination showed no obvious joint swelling or deformities, and neurological examination was unremarkable.

The Veteran had a VA examination of the peripheral nerves in February 2012 in which he reported intermittent numbness and pain that had become more frequent and sometimes caused him to drop mail that he was delivering (this could happen more than eight times per day).  The examiner noted mild constant pain, moderate numbness and moderate paresthesias/dysethesias in the left upper extremity.  Muscle strength in the left elbow and wrist was 5/5, grip was 4/5 and pinch strength was 5/5.  There was no atrophy.  DTRs in the upper extremities were 2+ bilaterally.  Sensation was intact in the left shoulder, left forearm and left hands/fingers.  There were no trophic changes attributable to peripheral neuropathy.  Phalen's sign and Tinel's sign were positive bilaterally.  The examiner indicated the Veteran had shown mild incomplete paralysis of the bilateral radial and median nerves (compatible with CTS); in specific regard to the ulnar nerve there was mild incomplete paralysis in the left upper extremity only.  Other nerves associated with the upper extremities were normal bilaterally.  
 
The Veteran testified before the Board in May 2012 that he recently had surgery for left wrist carpal tunnel syndrome but continued to have trouble with ulnar neuropathy.  He would drop mail all the time due to pain and inability to grip tightly.  He also has problems with fine movements of the fingers, as well as tingling and numbness.

On review of the evidence above, the Board finds the Veteran's left ulnar nerve disability continues to more closely approximate mild incomplete paralysis of the nerve.  In that regard, the VA examiner in February 2012 specifically characterized the paralysis in those terms; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Veteran has asserted that his service-connected disability renders him unable to properly grip and grasp, thus causing both pain and impairment of his workplace skills.  However, on examination the muscle strength in the left elbow and wrist was 5/5, grip was only mildly reduced at 4/5 and pinch strength was 5/5.  Thus, the Veteran's assertions are belied by the medical examination report.    

The Board observes at this point that the Veteran may be reporting some symptoms that are actually attributable to the comorbid left hand post-service injuries and CTS.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, however, the VA examiner clearly differentiated between the nonservice-connected CTS (radial and median nerves) and the service-connected ulnar nerve.  

Finally, the Board observes that the Veteran is shown on examination to have only slightly reduced motor and sensory tests, without muscle wasting or other sign of functional neurological impairment.  The Board concludes the Veteran's disability picture more closely approximates "mild" rather than "moderate" incomplete paralysis of the ulnar nerve. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
The Board finds that the rating criteria contemplate the Veteran's ulnar nerve disability, to include both subjective pain/numbness and demonstrated functional impairment.  The rating criteria are therefore adequate to evaluate the Veteran's left ulnar nerve disability and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran is not shown to be unemployable.  The Board accordingly finds the rating claim on appeal does not raise a claim for TDIU.

Based on the evidence and analysis above the Board finds the criteria for higher evaluation for the service-connected left ulnar neuropathy are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for residuals of a left wrist fracture is denied.

Service connection for arthritis of the bilateral knees is denied.

Service connection for arthritis of the bilateral feet is denied.

Service connection for arthritis of the bilateral hips is denied.

Service connection for arthritis of the back is denied.

Service connection for carpal tunnel syndrome of the right hand is denied.

A rating higher than 10 percent for ulnar neuropathy of the left hand is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


